Case 1:18-cr-00025-JPJ-PMS Document 1164 Filed 07/07/20 Page 1 of 3 Pageid#: 14390




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF VIRGINIA
                            ABINGDON DIVISION

   UNITED STATES OF AMERICA                        )
                                                   )
                                                   )     Case No. 1:18CR00025-017
                                                   )
   v.                                              )     OPINION AND ORDER
                                                   )
   BRIANNA NICOLE WOODBY,                          )     By: James P. Jones
                                                   )     United States District Judge
                     Defendant.                    )


        John T. Stanford, Assistant Federal Public Defender, Abingdon, Virginia, for
   Defendant.

         The defendant, a federal inmate previously sentenced by this court, filed a pro

   se document on June 9, 2020, that I construe as a motion seeking compassionate

   release from her sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). By Order entered

   June 11, 2020, I granted the defendant leave to provide further necessary information

   in order to allow the court to adequately consider the motion. The Federal Public

   Defendant has now entered an appearance for the defendant and filed a response to

   the court’s Order, making the defendant’s motion ripe for decision.

         The defendant was sentenced by this court by judgment entered on July 9,

   2019, to 60 months imprisonment, after pleading guilty to conspiring to possess with

   intent to distribute methamphetamine. By Amended Judgment entered April 15,

   2020, her sentenced was reduced to 48 months. The defendant’s projected release
Case 1:18-cr-00025-JPJ-PMS Document 1164 Filed 07/07/20 Page 2 of 3 Pageid#: 14391




   date is February 22, 2022. She is now 22 years old and is confined at FCI

   Tallahassee. That federal prison has had no inmate cases of Covid-19. Federal

   Bureau of Prisons, COVID-19 Cases, https://www.bop.gov/coronavirus/ (last visited

   July 6, 2020).

         The court may grant a § 3582(c)(1)(A) motion by an inmate after the

   defendant has fully exhausted all administrative rights to appeal a failure of the

   Bureau of Prisons (BOP) to bring a motion on the defendant’s behalf or the lapse of

   30 days from the receipt of such a request by the warden of the defendant’s facility,

   whichever is earlier. I have held that the proper interpretation of § 3582(c)(1)(A) is

   to excuse full exhaustion of administrative remedies only if 30 days have elapsed

   without any response by the warden to the inmate’s request. In other words, when

   a warden denies an inmate’s request within 30 days, the inmate must exhaust the full

   administrative remedies to appeal the warden’s denial before filing in court.

         Defendant’s counsel concedes that he has no knowledge that defendant

   previously submitted a request to her warden, but counsel did submit a request to the

   warden on her behalf on July 2, 2020. Counsel also states that after reviewing her

   medical records, he does not believe that the defendant possesses any medical issues

   at the present time that makes her more susceptible to Covid-19.

         Because the defendant has not exhausted her administrative remedies, her

   motion, ECF Nos. 1139, 1163 are DENIED without prejudice.


                                            -2-
Case 1:18-cr-00025-JPJ-PMS Document 1164 Filed 07/07/20 Page 3 of 3 Pageid#: 14392




        It is so ORDERED.



                                             ENTER: July 7, 2020

                                             /s/ JAMES P. JONES
                                             United States District Judge




                                       -3-
